Citation Nr: 0410621	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  04-03 451	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North 
Dakota



THE ISSUE

Entitlement to separate compensable evaluations for bilateral 
tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from November 1940 to June 1945 
and from February 1949 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Board notes that the veteran's representative submitted a 
motion to advance the case on the docket in April 2004.  The Board 
granted the motion that same month.


FINDINGS OF FACT

1.  The veteran was granted service connection for tinnitus in 
March 2002.  He was assigned a 10 percent evaluation.

2.  The veteran's service-connected tinnitus is manifested by 
recurring symptoms.


CONCLUSION OF LAW

The claim for assignment of separate compensable evaluations for 
bilateral tinnitus is without legal merit.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 38 
C.F.R. §§ 4.25, 4.87, Diagnostic Code 6260 (2003); 68 Fed. Reg. 
25,822 (2003); VAOPGCPREC 2-2003; VAOPGCPREC 2-2004, Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from November 1940 to June 1945 
and from February 1949 to June 1967.  He submitted his original 
claim for entitlement to service connection for hearing loss in 
July 1996.  

The veteran submitted treatment records from the base hospital at 
Minot Air Force Base, North Dakota, for the period from February 
1986 to April 1995.  The records documented a bilateral hearing 
loss.  There was no mention of tinnitus.

The veteran was afforded a VA audiology examination in September 
1996.  Tinnitus was not reported or detected during that 
examination.

The veteran was granted service connection for bilateral hearing 
loss and assigned a noncompensable disability evaluation in 
September 1996.

The veteran submitted a claim for an increased evaluation for his 
service-connected hearing loss in October 2001.  VA treatment 
records for the period from September 2001 to October 2001 were 
associated with the claims file.  They note evaluations for the 
veteran's hearing loss and the issuance of hearing aids.  The 
veteran is not reported to complain of tinnitus.

The veteran was afforded a VA audiology examination in February 
2002.  The veteran reported some tinnitus.  The examiner noted 
that the veteran did not feel it was enough to mention or claim.  
The veteran said that the tinnitus was not constant and would come 
and go.

The RO issued a rating decision in March 2002 that maintained the 
veteran's noncompensable disability evaluation for his hearing 
loss.  The veteran was granted service connection for recurrent 
tinnitus and assigned a 10 percent disability evaluation under 
Diagnostic Code 6260.  

The veteran submitted his current claim in February 2003.  He 
requested that he be assigned separate 10 percent evaluations for 
each ear due to service-connected tinnitus.

The RO denied the veteran's claim in February 2003.  The RO noted 
that the VA disability rating schedule provided for a maximum 
evaluation of 10 percent for bilateral tinnitus.  

The Board notes that on May 22, 2003, VA's Office of General 
Counsel issued a precedential opinion, holding that 38 C.F.R. § 
4.87, Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized a single 10 percent 
disability rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  The opinion 
went on to hold that separate ratings for tinnitus for each ear 
may not be assigned under Diagnostic Code 6260 or any other 
diagnostic code.  See VAOPGCPREC 2-2003.

The Board also notes that effective June 13, 2003, the provisions 
of 38 C.F.R. § 4.87, Diagnostic Code 6260 were amended to provide 
in a note following the diagnostic code that only a single 
evaluation is to be assigned for tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  See 68 Fed. Reg. 
25,822 (2003).  

The veteran submitted his notice of disagreement (NOD) in November 
2003.  The veteran argued that the change in regulations was not 
applicable in his case because his claim had been filed prior to 
the effective date of the change.  He also maintained that 38 
C.F.R. § 4.25 (2003) allowed for a separate evaluation for each 
ear.  The veteran acknowledged the 2-2003 General Counsel opinion 
but said it was inadequate as it failed to address the 
applicability of 38 C.F.R. § 4.25(b).  Finally, the veteran 
challenged the General Counsel's opinion citation to several 
treatises as general in nature and not applicable in the veteran's 
case because his tinnitus was located distinctly in each ear.

The veteran's representative submitted written argument in March 
2004.  The submission was similar to the veteran's arguments in 
his NOD, although more detailed.  It was again contended that the 
June 2003 change in regulations was not applicable to the 
veteran's case because his claim was filed prior to the change.  
Further it was argued that 38 C.F.R. § 4.25(b) allowed for 
separate evaluations for each ear under the prior version of 
Diagnostic Code 6260.  The contention was again raised that the 
veteran felt that his tinnitus was present in both ears and that 
his claim should not be denied without benefit of a medical 
examination and opinion.

II.  Analysis

In this case, the veteran contends that he should be assigned 
separate 10 percent evaluations for each ear for his service-
connected bilateral tinnitus. 

Under the rating criteria in effect for tinnitus, prior to June 
13, 2003, a 10 percent evaluation is the maximum disability rating 
provided.  See 38 C.F.R. § 4.87a, Diagnostic Code 6260 (2002).  
The only note applicable to the rating criteria at that time said 
that a separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation under 
one of those diagnostic codes.

Under the current schedular criteria for Diagnostic Code 6260, a 
10 percent evaluation is warranted for tinnitus that is recurrent.  
Again, 10 percent is the maximum disability rating available under 
this code.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  
Effective June 13, 2003, the provisions of Diagnostic Code 6260 
were amended to add a note specifying that raters are to "[a]ssign 
only a single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head."  38 C.F.R. § 
4.87, Diagnostic Code 6260, Note (2) (2003).

As indicated above, the veteran's tinnitus is currently evaluated 
as 10 percent disabling, which is the maximum schedular evaluation 
available for that disability.  The veteran argues that he is 
entitled to separate 10 percent evaluations for each ear because 
his tinnitus is bilateral in nature.  He asserts that 38 C.F.R. § 
4.25 requires rating his tinnitus separately for each ear, as that 
provision provides, in pertinent part, that "[e]xcept as otherwise 
provided in this schedule, the disabilities arising from a single 
disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accidents, etc., are to be rated separately[,] as 
are all other disabling conditions, if any."  See 38 C.F.R. § 
4.25(b) (2003).

The Board first notes that it has been VA's policy for a number of 
years that where tinnitus is to be rated as a disability in its 
own right, only one 10 percent rating is assignable for the 
tinnitus, whether the sound is perceived in one ear, both ears, or 
in the head.  See 67 Fed. Reg. 59,033 (2002); 68 Fed. Reg. 25,822, 
25,823 (2003).  Moreover, effective June 13, 2003, the notes 
accompanying 38 C.F.R. § 4.87, Diagnostic Code 6260 specifically 
require the assignment of a single evaluation for bilateral 
tinnitus.  The Board notes that while the veteran contends that 38 
C.F.R. § 4.25(b) nevertheless authorizes the assignment of 
separate compensable evaluations for bilateral tinnitus, VA's 
Secretary specifically rejected this argument in codifying the 
policy of assigning only a single evaluation for bilateral 
tinnitus.  See 68 Fed. Reg. 25,822, 25,823 (2003) ("...to rate 
each ear separately would be a violation of the principle of 38 
C.F.R. § 4.25(b) that a 'single disease entity' is to be given a 
single rating").

The veteran has argued that the June 2003 change in regulation is 
not applicable to his claim and that he should be assigned 
separate 10 percent evaluations under the prior version of 
Diagnostic Code 6260.  The argument is without merit.  The change 
in regulation was not substantive in nature.  Moreover, the VA 
General Counsel has held that the version of Diagnostic Code 6260 
in effect prior to June 2003 did not allow for separate 
evaluations for each ear.  See VAOPGC PREC 2-2003.  Thus, there is 
no basis to consider the veteran's claim for separate evaluations 
for each ear, either under the criteria in effect prior to June 
2003 or after.  The law does not allow for the benefit sought.  
The Board is bound by precedential opinions issued by the General 
Counsel, despite the veteran's arguments as to the correctness of 
the opinion.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 
14.507 (2003).  

In sum, Diagnostic Code 6260, under which the veteran's tinnitus 
is currently rated, now specifically provides, consistent with 
prior VA policy, that only a single 10 percent evaluation is 
assignable for bilateral tinnitus, and in codifying that policy, 
VA's Secretary has indicated that 38 C.F.R. § 4.25(b) does not 
allow for the assignment of separate evaluations for bilateral 
tinnitus.  More importantly, VA's Office of General Counsel has 
specifically held that separate ratings for tinnitus for each ear 
may not be assigned under any diagnostic code.  As noted above, 
the Board is bound in its decisions by the precedent opinions of 
VA's General Counsel.  

The Court has held that in a case where the law is dispositive of 
the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Since 38 C.F.R. § 4.87, Diagnostic Code 6260, as it 
existed prior to June 2003 and after, prohibits assignment of 
separate evaluations for bilateral tinnitus, and as VAOPGCPREC 2-
2003 prohibits assignment of separate evaluations for bilateral 
tinnitus regardless of the diagnostic code involved, there is no 
basis for the veteran's claim for separate compensable evaluations 
for his service-connected bilateral tinnitus.  His claim must 
therefore be denied as legally insufficient. 

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and its 
implementing regulations, codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) (2003).

The VA General Counsel has specifically addressed whether VA is 
required to provide notice to a claimant of the information and 
evidence necessary to substantiate a claim for separate disability 
evaluations for each ear for bilateral service-connected tinnitus 
under 38 U.S.C.A. § 5103(a).  The General Counsel has held that 
there is no requirement to provide the notice as the entitlement 
to separate ratings is barred by the current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by VAOPGCPREC 2-2003.  VAOPGCPREC 2-2004.  


ORDER

Entitlement to separate compensable evaluations for bilateral 
tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



